                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

SHAROD CULP,
                                                         Civil No. 16-3791 (KM)
                       Petitioner.

                       V.                                MEMORANDUM AND ORDER

UNITED STATES OF AMERICA,

                       Respondent.


       Petitioner, Sharod CuIp, flied, by counsel, a motion to vacate, set aside, or correct his

sentence, under 28 U.S.C.   § 2255, based on the Supreme Court’s decision in Johnson v.         United

Stares, 135 S. Ct. 2551 (2015). On June 23, 2016, then-Chief Judge Jerome B. Simandle entered

Standing Order 16-2 at the request of both the United States Attorney and the Federal Public

Defender for this District. Under that standing order, all   § 2255   motions filed in this district

raising claims under Johnson were stayed for up to 150 days during which the parties could

confer and determine whether the petitioner’s challenge had merit. Under the order, this stay

would be lifted only upon a successful motion by one of the parties or the expiration of the 150-

day period.

       Foliowing the conclusion of the standing-order stay period, this Court entered an order

directing the government to respond to Mr. CuIp’s    §   2255 motion within 45 days and permitting

Mr. CuIp 45 days to file a reply to the answer. Instead, the government filed a motion to stay the

proceeding pending decision by the Supreme Court in Sessions v. Dinzaya, 138 S. Ct. 1204

(2018). I granted that motion and stayed this action on July 6, 2017. (DE 5.) In the letter motion

to stay this case pending Dimaya, which I so-ordered, the government stated, “After the Supreme

Court issues its opinion in Dimaya, the parties will inform the Court what impact that decision
has on Mr. Culp’s motion.” (DE 4,5.) The Supreme Court decided Dimaya in April 2018, but,

despite the government’s representations, the Court has received no further communication from

the parties in this case.

        Accordingly, IT IS this 7th day of February, 2019

        ORDERED that the Clerk of the Court shall reopen this proceeding; and it is ffirther

        ORDERED that respondent shall file a full and complete answer to the       §   2255 motion

within forty-five (45) days of the entry of this order; and it is further

        ORDERED that respondent shall raise by way of its answer any appropriate defenses that

it wishes the Court to consider, including, with respect to the asserted defenses, relevant legal

arguments with citations to appropriate legal authority; and it is further

        ORDERED that the answer shall be accompanied by certified copies of all notices,

opinions, documents, transcripts, or recordings of any proceedings, including aLl documentation

that may be material to the questions raised in the Motion; in lieu of providing certified copies,

however, respondent may cite to the criminal docket by referencing the ECF docket entry

number and the page; and it is further

        ORDERED that petitioner may file and serve a reply in support of the motion within

forty-five (45) days after the Answer is filed.




                                                                KEV MCNULTY
                                                                United States District Judge




                                                   -3
